Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09703 Name of Fund: BCT Subsidiary, Inc. Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Robert S. Kapito, President, BCT Subsidiary, Inc.,40 East 52 nd Street, New York, NY 10022. Registrants telephone number, including area code: (888) 825-2257 Date of fiscal year end: 10/31/2007 Date of reporting period: 05/01/2007  07/31/2007 Item 1  Schedule of Investments PORTFOLIO OF INVESTMENTS (unaudited) JULY 31, 2007 BCT Subsidiary, Inc. (Percentages shown are based on Net Assets) Principal Amount ) Description Value LONG-TERM INVESTMENTS22.8% Mortgage Pass-Through Securities1.0% Federal National Mortgage Assoc., 5.50%, 1/01/17-2/01/17 $ 14 6.50%, 7/01/29 Total Mortgage Pass-Through Securities Agency Multiple Class Mortgage Pass-Through Securities4.5% Federal Home Loan Mortgage Corp., Ser. 1598, Class J, 6.50%, 10/15/08 81 Ser. 2564, Class NC, 5.00%, 2/15/33 11 1 Government National Mortgage Assoc., REMIC Trust 2000, Ser. 16, Class FD, 5.97%, 12/16/27 Total Agency Multiple Class Mortgage Pass-Through Securities Inverse Floating Rate Mortgage Securities1.0% 1 Citicorp Mortgage Securities, Inc., Ser. 14, Class A-4, 4.19%, 11/25/23 Federal Home Loan Mortgage Corp., 22 1 Ser. 1425, Class SB, 8.299%, 12/15/07 2 1 Ser. 1506, Class S, 9.988%, 5/15/08 42 1 Ser. 1515, Class S, 9.087%, 5/15/08 68 1 Ser. 1618, Class SA, 8.25%, 11/15/08 10 1 Ser. 1661, Class SB, 9.155%, 1/15/09 Federal National Mortgage Assoc., 11 1 Ser. 13, Class SJ, 8.75%, 2/25/09 3 1 Ser. 174, Class S, 99.123%, 9/25/22 7 1 Ser. 187, Class SB, 12.118%, 10/25/07 48 1 Ser. 214, Class SH, 4.359%, 12/25/08 Total Inverse Floating Rate Mortgage Securities Interest Only Mortgage-Backed Securities1.9% Federal Home Loan Mortgage Corp., Ser. 2523, Class EH, 5.50%, 4/15/20 Ser. 2633, Class PI, 4.50%, 3/15/12 Ser. 2739, Class PI, 5.00%, 3/15/22 Ser. 2775, Class UB, 5.00%, 12/15/17 Ser. 2976, Class KI, 5.50%, 11/15/34 Federal National Mortgage Assoc.,  Ser. 8, Class HA, 1,199.999%, 1/25/08 Ser. 13, Class IG, 5.00%, 10/25/22 2 Ser. 49, Class L, 444.917%, 4/25/13 Ser. 70, Class ID, 5.00%, 4/25/22  Ser. G-21, Class L, 949.5%, 7/25/21 1 Vendee Mortgage Trust, Ser. 1, 0.043%, 10/15/31 Total Interest Only Mortgage-Backed Securities Principal Only Mortgage-Backed Security0.0% 16 2 Salomon Brothers Mortgage Securities, Inc. VI, Ser. 3, Class A, 12.50%, 10/23/17 Asset-Backed Securities0.0% Global Rated Eligible Asset Trust, Ser. A, Class 1, 7.33%, 9/15/07 23 Structured Mortgage Asset Residential Trust, Ser. 2, 8.24%, 12/15/07 57 Total Asset-Backed Securities 80 Corporate Bond2.9% Morgan Stanley Group, Inc., 10.00%, 6/15/08 U.S. Government and Agency Security5.7% U.S. Treasury Notes, 6.00%, 8/15/09 Taxable Municipal Bonds5.8% Fresno California Pension Oblig., 7.80%, 6/01/14 Kern County California Pension Oblig., 6.98%, 8/15/09 Los Angeles County California Pension Oblig., Ser. D, 6.97%, 6/30/08 Orleans Parish Louisiana School Board, Ser. A, 6.60%, 2/01/08 Total Taxable Municipal Bonds Total Long-Term Investments (cost $8,373,428) SHORT-TERM INVESTMENT77.2% U.S. Government and Agency Discount Notes77.2% 6 Federal Home Loan Bank Disc. Notes, 5.091%, 8/01/07 (cost $27,600,000) Total Investments100.0% (cost $35,973,428 7 ) $ Liabilities in excess of other assets0.0% ) Net Assets100% $ 1 Variable rate security. Rate shown is interest rate as of July 31, 2007. 2 Rate shown is effective yield of the underlying collateral as of July 31, 2007. 3 Illiquid security. As of July 31, 2007, the Trust held less than 0.1% of its net assets, with a current market value of $80, in these securities. 4 Security is not registered under the Securities Act of 1933. These securities may be resold in transactions in accordance with Rule 144A under that Act, to qualified institutional buyers. As of July 31, 2007, the Trust held less than 0.1% of its net assets, with a current market value of $23, in securities restricted as to resale. 5 Security is fair valued. 6 Rate shown is the yield to maturity as of the date of purchase. 7 Cost for federal income tax purposes is $35,973,428. The net unrealized depreciation on a tax basis is $225,281, consisting of $295,833 gross unrealized appreciation and $521,114 unrealized depreciation. KEY TO ABBREVIATIONS REMIC Real Estate Mortgage Investment Conduit 1 Item 2  Controls and Procedures 2(a)  The registrants principal executive and principal financial officers or persons performing similar functions have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 13a-15(b) under the Securities and Exchange Act of 1934, as amended. 2(b)  There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a -3(d)) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BCT Subsidiary, Inc By: /s/ Donald C. Burke Donald C. Burke, Treasurer of BCT Subsidiary, Inc. Date: September 20, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Robert S. Kapito Robert S. Kapito, President (principal executive officer) of BCT Subsidiary, Inc. Date: September 20, 2007 By: /s/ Donald C. Burke Donald C. Burke, Treasurer (principal financial officer) of BCT Subsidiary, Inc. Date: September 20, 2007
